PearsoN, C. J.
There is no error in the proceedings bad
before His Honor, Judge Buxton. It is therefore considered by the Court here that the State of North Carolina doth owe to the plaintiff, Michael Clem-ents, the sum of $20,000, being the amount of damages .assessed by the jury for breach of contract.
The Clerk will make copies of the complaint and answer, the opinion of the Court delivered by Reade, Justice, the proceeding before His Honor Judge Buxton, and the judgment of this Court, now rendered, and transmit the same under the seal of the Court to the Governor of the State to be communicated to the General Assembly. See Bledsoe v. State, 64 N. C. 392.
PER Curiam.